Civilian pay; Court of Claims — jurisdiction; Tennessee Valley Authority. — Plaintiffs, former employees of the Tennessee Valley Authority, were all dismissed from employment in 1949 and 1950 and now sue to recover back pay on the ground that their dismissal was based on erroneous, false, fraudulent and malicious information. Defendant moved to dismiss the petition on the grounds of limitations, laches, lack of the court’s jurisdiction over suits based on actions taken by the Tennessee Valley Authority, and failure to exhaust administrative remedies. Upon consideration of the motion and plaintiffs’ opposition thereto, together with oral argument of counsel, and on the ground that the court lacked jurisdiction of the claims, the court, on April 14, 1961, granted defendant’s motion and the petition was dismissed.